DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald A. DiPaula on 27 April 2022.

The application has been amended as follows: 
CLAIMS:
10.	(Canceled)
11.	(Canceled)
12.	(Canceled)
13.	(Canceled)
14.	(Canceled)
15.	(Canceled)

Reasons for Allowance
Claims 1-6, 8, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method and device, further comprising: determine a second bit as a value indicating that there is not the second point, and encode the at least one first bit and the at least one second bit, as presented in the environment of the remaining limitations of claim 8 (and substantially similar limitations in independent claim 1). Itis noted that the closest prior art, Ricard (US Pub. 2021/0112277), shows a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: identify a plurality of points constituting the point cloud, generate a projection image by projecting the plurality of points to a projection plane, identify a first point and a second point on a normal line of the projection plane, wherein the first point is a point closest to the projection plane among the plurality of points projected to the projection plane, and the second point is a point farthest from the projection plane within a threshold distance from the first point among the plurality of points projected to the projection plane, determine at least one first bit for indicating a first position of the first point on the normal line of the projection plane, and at least one second bit for indicating a second position of the second point on the normal line of the projection plane, identify a depth value corresponding to a distance between the first point and the second point based on the first position and the second position, identify whether there is at least one third point between the first point and the second point based on the depth value, if there is not the at least one third point, encode the at least one first bit and the at least one second bit, if there is the at least one third point: determine at least one third bit for indicating a third position of the at least one third point on the normal line of the projection plane, and encode the at least one first bit, the at least one second bit and the at least one third bit and wherein a number of the at least one third bit is variable based on the depth value. However, Ricard fails to disclose or suggest if there is the first point, without the second point and the at least one third point, on the normal line of the projection plane, identify that the depth value is 0, determine a number of the at least one second bit to be 1 based on the identification that the depth value is 0, determine a second bit as a value indicating that there is not the second point, and encode the at least one first bit and the at least one second bit.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613